Citation Nr: 0603233	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-23 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
lumbosacral strain with L4 arthritis and L4-S1 disc disease, 
prior to October 1988.

2.  Entitlement to an evaluation in excess of 40 percent for 
lumbosacral strain with L4 arthritis and L4-S1 disc disease, 
from October 1988.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1978 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Anchorage, 
Alaska, which reduced the evaluation for lumbosacral strain 
from 10 percent to a noncompensable rating.

The veteran appealed the reduction, and in July 1978 the RO 
restored the 10 percent evaluation.  At the time of the July 
1978 rating decision, the veteran had perfected an appeal as 
to the January 1978 rating decision.  The case was never 
forwarded to the Board, nor did the veteran withdraw his 
appeal, which is why the January 1978 rating decision is 
still on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993), to 
the effect that, although the RO has granted an increase in 
disability evaluation during the pendency of an appeal, the 
veteran will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in controversy where less than the maximum benefit 
available has been awarded.


FINDINGS OF FACT

1.  Prior to October 1988, the competent and probative 
evidence of record indicates that the veteran's service-
connected lumbar spine disability was characterized by normal 
range of motion, no noticeable muscle spasm, and negative 
straight-leg raising signs.

2.  On and after October 1988, the competent and probative 
evidence of record indicates that the veteran's service-
connected lumbar spine disability was characterized by 
chronic back pain secondary to ankylosing spondylosis, severe 
tenderness to palpation over the lumbosacral area, severe 
paravertebral muscle spasm bilaterally, and marked limitation 
of flexion and extension.




CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent, prior to October 1988, for lumbosacral strain with 
L4 arthritis and L4-S1 disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5285 to 5295 (2003).

2.  The schedular criteria for a rating in excess of 40 
percent, on and after October 1988, for lumbosacral strain 
with L4 arthritis and L4-S1 disc disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5235 to 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records (SMRs) indicate the veteran was seen 
in November 1970 for complaints of severe pain in his left 
thigh and lower back.  The veteran reported he was engaged in 
a game in which other people piled on top of his back and he 
heard a "pop."  The assessment was severe muscle strain.  
At a September 1971 examination, conducted prior to his 
release from active duty, the veteran's spine was noted to be 
normal.  

In December 1971, the veteran initiated a formal claim for 
entitlement to service connection for residuals of a back 
injury.

The veteran was afforded a VA examination that same month, in 
which he reported his medical history prior to and during 
active duty.  The veteran complained that he experienced 
sharp pain while driving and that he got a severe, pronounced 
ache in his low back when he slept on a soft bed.  He also 
reported that sometimes the pain was so bad that he could 
barely walk, but the examiner noted he was not having much 
trouble at that time.  The examiner also noted the veteran 
did not complain of numbness, tingling, weakness, or 
aggravation by coughing and sneezing.  On examination, the 
veteran stood with a straight back, but was noted to have 
some increase in his normal lumbar lordosis.  The veteran 
demonstrated full range of movement but had some discomfort 
in the lumbosacral right posterior iliac area on backward 
bending and bending to the right.  X-rays of the lumbar spine 
was normal.  The diagnosis was chronic lumbosacral strain.

In a January 1972 rating decision, the RO granted service 
connection for lumbosacral strain and assigned a 10 percent 
disability rating, effective in September 1971.  

In January 1976, the veteran initiated a claim for an 
increased rating for his service-connected lumbosacral 
strain.  He was afforded a new VA examination in November 
1977.  On examination, the veteran demonstrated "good' right 
and left lateral bending and extension.  On forward flexion, 
the veteran "failed the floor by one inch" and there was no 
tenderness of muscle spasm.  X-rays showed normal bony 
relationships in the lumbar spine, with good maintenance of 
disc space height and no significant hypertrophic or other 
arthritic changes.  

In a January 1978 rating decision, the RO decreased the 
veteran's disability rating to zero percent, effective from 
April 1978, noting that the VA examination was completely 
negative with full range of motion without pain, muscle 
spasm, or tenderness.

In response to the January 1978 rating decision, the veteran 
filed a timely notice of disagreement, and he was afforded 
another VA examination in July 1978.  At that examination, 
the veteran was noted to have intermittent painful 
"catches" in his back.  He exhibited normal range of motion 
and had no muscle spasm.  X-rays of the lumbar spine showed 
no abnormalities.  The diagnostic impression was a normal 
examination, and the examiner noted the episodes of pain 
could be explained on the basis of poor posture which could 
be corrected with flexion exercises.  

In May 1978, the veteran perfected his appeal to the Board.  
In a July 1978 rating decision, the RO restored the veteran's 
10 percent disability rating, effective from September 1971, 
noting that reasonable doubt was resolved in the veteran's 
favor based upon his persistent complaints of intermittent 
episodes of back pain.  

In October 1988, the veteran requested an increased rating 
for his service-connected lumbosacral strain.  In December 
1988, he was afforded an examination, in which he reported he 
had been receiving treatment from a private physician and was 
told he had ankylosing spondylitis.  On examination, the 
veteran demonstrated flexion to 75 degrees, extension to 35 
degrees, lateral bending to 30 degrees bilaterally, rotation 
to 15 degrees on the left and rotation to 10 degrees on the 
right.  He was noted to walk without a limp.  X-rays of the 
lumbar spine revealed sclerosis, a spur at the superior 
anterior aspect of the L4 vertebra, and narrowing of the L5-
S1 disc space.  The diagnostic impression was chronic back 
pain with a diagnosis of ankylosing spondylitis by history.  

In a December 1988 rating decision, the RO increased the 
veteran's disability rating to 40 percent, effective from 
October 1988, noting the X-ray findings from the October 1988 
VA examination as well as the veteran's moderate loss of 
motion of the lumbar spine.

Private medical records dated from January 1993 to January 
1994 indicate the veteran was seen for complaints of back 
pain and stiffness.  The impression was ankylosing 
spondylitis.

In January 1994, the veteran filed a claim for an increased 
rating for his service-connected lumbosacral strain.  In May 
1994, he was afforded another VA examination, in which he 
complained of sharp, severe stabbing back pain with shooting 
electrical sensation radiating down his right leg.  On 
examination, the veteran was noted to have a normal lordotic 
curve and tenderness to palpation over the L2 through L5 
spinous processes and paravertebral musculature of the 
lumbosacral spine.  He demonstrated forward flexion to 70 
degrees, extension to 30 degrees, lateral flexion to 20 
degrees bilaterally, and rotation to 30 degrees to both the 
left and right.  X-rays of the lumbar spine showed mild 
spondylitis.  The impression was lower back pain, probable 
degenerative arthritic disease of the lumbosacral spine with 
radicular complaints, and disc disease.  

In a November 1994 rating decision, the RO continued the 
veteran's 40 percent disability rating.  

In February 1998, the veteran requested an increased rating 
for his service-connected lumbosacral strain and was afforded 
another VA examination in May 1998.  He reported chronic pain 
in the mid and lower back with acute exacerbations with 
lifting, prolonged bending, sitting, or standing for long 
periods of time.  On examination, the examiner noted the 
veteran had decreased range of motion, with forward flexion 
to 40 degrees, extension to zero degrees, and "very minimal 
and painful" rotation and lateral flexion.  The examiner 
noted that X-rays from two years before were positive for 
arthritic changes, and X-rays taken the day of the 
examination revealed slight to moderate degenerative changes 
of the lower vertebral bodies of the lumbar spine and minor 
degenerative changes of the mid-thoracic spine.  The examiner 
also noted there was no radiographic evidence of ankylosing 
spondylitis.  The diagnosis was degenerative arthritis, 
thoracic and lumbar spine, mild to moderate severity, with 
decreased and painful motion.  

The RO continued the veteran's 40 percent disability rating 
in an October 1998 rating decision.

VA progress notes dated from December 1997 to August 2002 
indicate the veteran was seen for various problems, including 
his back condition, with a diagnosis of ankylosing 
spondylitis.  In December 1997, he was noted to ambulate 
slowly, without an assistive device.  In May 2002, he was 
noted to have pain in his back from the neck to the lumbar 
region into the buttock and lateral hips.  The veteran had 
good range of motion except for a 10 degree loss of rotation 
of the neck.  His back was diffusely tender along the spine, 
especially in the lumbar region and paraspinous muscles.  

In February 2001, the veteran requested an increased rating 
for his service-connected lumbosacral strain.  

Private medical records dated February 2001 indicate the 
veteran was admitted to the hospital for a motor vehicle 
accident, from which he reported back and sternal pain.  The 
physician noted the veteran's history of chronic back 
problems, including ankylosis spondylitis, and that the 
accident had exacerbated the pain.  X-rays of the lumbar 
spine revealed mild compression of L3, which was noted as 
"possibly old."  The assessment was motor vehicle accident 
back pain.  

The veteran was afforded another VA examination in August 
2001.  He reported that his back was giving out and his limp 
was getting worse.  He also stated he had to walk with a 
cane, but occasionally used an electric cart for shopping due 
to leg pain because he has a circulatory problem with venous 
insufficiency.  On clinical evaluation, the examiner noted 
there was an area of increased prominence in the distal 
lumbar area and that the veteran complained of pain on 
palpation to the lumbar spine.  The veteran demonstrated 
forward flexion to 50 degrees, extension to 5 degrees, 
lateral flexion to 5 degrees, and rotation in each direction 
to 5 degrees.  X-rays revealed minor changes of lumbar 
spondylosis, and poorly defined sacroiliac joints.  

The RO continued the veteran's 40 percent disability rating 
in an October 2001 rating decision.  

Private medical records dated from August 2001 to June 2002 
show the veteran was treated for his back condition.  In 
August 2001, he was noted to have chronic onset of ankylosing 
spondylitis for many years.  On examination, he was noted to 
walk with a cane in a slow, shuffling gait.  The veteran had 
difficulty moving, sitting, and lying down, and had severe 
grimacing with pelvic rotation into a lying position.  The 
examiner noted there was a bulge over the lumbar area with 
palpation that may be lipoma.  The veteran had pain at L5-S1 
with palpation and pain in the sacroiliac joint, mostly on 
the right.  The impression was ankylosing spondylitis, with 
multiple neurologic impairment unknown, as well as 
degenerative disc disease and probable trauma to the lumbar 
area with possible history of fracture in the past.  In a 
June 2002 arthritis clinic report, the veteran was noted to 
walk with a cane and shuffle.  He had tenderness in his back 
and paraspinous muscle spasm.  The assessment was underlying 
ankylosing spondylitis and the examiner noted the veteran has 
chronic pain primarily due to his ankylosing spondylitis with 
or without recurrent trauma.

In September 2002, the veteran filed a timely notice of 
disagreement in response to the RO's October 2001 rating 
decision.  

In an August 2003 written statement, the veteran indicated 
that arthritis was setting in with sharp pain like a surge of 
electricity going through his body.  The veteran also stated 
that his back pain had gotten worse and was affecting his 
walking, bending, and turning.  

In a December 2003 informal conference report, the Decision 
Review Officer noted that a new VA examination would be 
ordered.  Examinations were ordered in December 2003, January 
2004, and March 2004, but the veteran was unable to attend 
any of the examinations due to his inability to travel 
because of his health and inclement weather.  

Private medical records dated December 2001 to April 2004 
indicate the veteran was seen for his back condition.  During 
that time, he complained that the pain was very intense, that 
he has to stay in bed, and had difficulty driving.  The 
veteran was noted to have mild to marked limitation of 
flexion and extension.  The assessment was severe to chronic 
pain secondary to ankylosing spondylitis.  In December 2002 
and September 2003, the veteran was noted to walk with a 
cane, and in January 2003 he was noted to walk with crutches.  
In a November 2003 report, the veteran was noted to have 
multiple medical problems, including but not limited to 
lumbago, mobility and ambulation problems, and high risks for 
falls.  A May 2002 X-ray of the veteran's lumbar spine showed 
no acute abnormality.  

VA treatment reports dated October 2003 to April 2004 
indicate the veteran was seen for various problems.  In 
January 2004, the veteran was noted to ambulate with a cane.  
The assessment was ankylosing spondylitis.  


II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In a July 2001 letter, the RO informed the veteran of the 
types of evidence needed to substantiate his claim as well as 
its duty to assist him in substantiating his claim under the 
VCAA.  In addition, the discussions in the June 2003 
Statement of the Case (SOC) and July 2004 Supplemental 
Statement of the Case (SSOC), issued during the pendency of 
this appeal, informed the veteran of the evidence necessary 
to warrant entitlement to the benefit sought.  

While the July 2001 letter did not explicitly ask the veteran 
to provide "any evidence in [his] possession that pertain[s] 
to his claim, see 38 C.F.R. § 3.159(b)(1), the June 2003 
Statement of the Case (SOC) contains the complete text of 
38 C.F.R. § 3.159(b)(1), which contains such notice.  All the 
above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  In addition, the veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  Under these circumstances, the Board is satisfied 
that the veteran has been adequately informed of the need to 
submit relevant evidence in his possession.  

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a 
claim for VA benefits.  The VCAA was enacted in November 
2000, and therefore is, as discussed above, applicable to the 
veteran's current claim, but inapplicable to the previous 
claims for an increased rating for his service-connected 
lumbosacral strain.  With regard to the long-pending appeal 
noted in the Introduction, above, it obviously did precede 
the VCAA, but the recent communications by the RO have 
removed any concern as to inadequate notice.  See Conway v. 
Principi, 353 F.3d 1369 (2004).  Thus, the Board finds that 
any timing error in this case is not prejudicial to the 
claimant.

Moreover, it appears that all obtainable evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
The Board, therefore, finds that no useful purpose would be 
served in remanding this matter for more development.  Such a 
remand would result in unnecessarily imposing additional 
burdens on the VA, with no additional benefits flowing to the 
veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155 (West 2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4 (2005).  In determining the level of 
impairment, the disability must be considered in the context 
of the entire recorded history, including service medical 
records.  38 C.F.R. § 4.2.  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10.  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Board notes that the rating criteria for evaluating the 
spine remained unchanged from 1972 to 2002.  However, during 
the pendency of the veteran's claim and appeal, the rating 
criteria for evaluating intervertebral disc syndrome were 
revised, effective from September 23, 2002.  See 67 Fed. Reg. 
54,345-49 (Aug. 22, 2002); (codified at 38 C.F.R. § 4.71a, DC 
5293 (2003)).  In 2003, further amendments were made for 
evaluating disabilities of the spine.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, DCs 
5235 to 5243 (2004)).  The latter amendment and the 
subsequent correction were made effective from September 26, 
2003.  

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of an appeal, 
the Board considers both the former and current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Principi, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that where a law or regulation changes after a 
claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(Apr. 10, 2000); 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. 
§ 3.114 (2005).  

Accordingly, the Board will review the disability rating 
under the old and new criteria.  The RO evaluated the 
veteran's claim under the old regulations in making its 
rating decision dated October 2001.  In June 2003, the RO 
issued an SOC that evaluated the veteran's claim using both 
the old criteria and the new rating criteria, effective from 
September 2003.  In its July 2004 SSOC, the RO evaluated the 
veteran's claim using the new regulations.  A review of the 
record demonstrates that the RO considered the old and new 
rating criteria, and the veteran was made aware of the 
changes.  See Bernard v. Brown 4 Vet. App. 384 (1993).  

The Board observes that the words "slight," "moderate," 
and "severe" are not defined in the Rating Schedule.  
Rather than applying a mechanical formula, the Board must 
evaluate all of the evidence to the degree that its decisions 
are "equitable and just."  See 38 C.F.R. § 4.6 (2005).  It 
should also be noted that use of descriptive terminology such 
as "mild" by medical examiners, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. 
§ 7104(a) (West 2002); 38 C.F.R. §§ 4.2, 4.6 (2005).

The veteran's service-connected lumbosacral strain with L4 
arthritis and L4-S1 disc disease is currently rated as 40 
percent disabling under the criteria of 38 C.F.R. § 4.71a, DC 
5293 (2003).  

Prior to September 2003, a noncompensable rating was 
warranted for intervertebral disc syndrome, postoperative, 
cured; a 10 percent rating was warranted for mild 
intervertebral disc syndrome; a 20 percent rating was 
warranted for moderate intervertebral disc syndrome, with 
recurring attacks; a 40 percent rating was warranted for 
severe intervertebral disc syndrome, with recurring attacks 
with intermittent relief; and a 60 percent rating was 
warranted for pronounced intervertebral disc syndrome, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief.

Prior to September 2003, a noncompensable rating was 
warranted for lumbosacral strain with only slight subjective 
symptoms; a 10 percent rating was warranted for lumbosacral 
strain with characteristic pain on motion; a 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position; and a 40 percent rating was 
warranted for severe lumbosacral strain, with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

Under the amendment to the Rating Schedule that became 
effective in September 2003, a general rating formula was 
instituted for evaluating diseases and injuries of the spine.  
See 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 
32,449, 32,450 (June 10, 2004) (codified at 38 C.F.R. 
§ 4.71a, DCs 5235 to 5343 (2004).  The criteria for the 
General Rating Formula for Diseases and Injuries of the Spine 
(Diagnostic Codes 5235 to 5243, unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes) are as follows, in part:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

100%	Unfavorable ankylosis of the entire spine;
50%	Unfavorable ankylosis of the entire 
thoracolumbar spine;
40%	Forward flexion of the thoracolumbar spine 
30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine;
20%	Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 
60 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 
120 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait 
or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal 
kyphosis.  
10%	Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 
85 degrees or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 335 degrees; 
or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent of more of 
the height

Note (1):  Evaluate any associated objective 
neurologic
abnormalities, including, but not limited to, 
bowel or bladder
impairment, separately, under an appropriate 
diagnostic code.

Note (2):  (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left 
and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to 
the sum of the range of forward flexion, 
extension, left and right lateral flexion, and 
left and right rotation.  The normal combined 
range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note 
are the maximum that can be used for calculation 
of the combined range of motion.

Note (3):  In exceptional cases, an examiner may 
state that because of age, body habitus, 
neurologic disease, or other factors not the 
result of disease or injury of the spine, the 
range of motion of the spine in a particular 
individual should be considered normal for that 
individual, even though it does not conform to 
the normal range of motion stated in Note (2).  
Provided that the examiner supplies an 
explanation, the examiner's assessment that the 
range of motion is normal for that individual 
will be accepted.

Note (4):  Round each range of motion measurement 
to the nearest five degrees.

Note (5):  For VA compensation purposes, 
unfavorable ankylosis is a condition in which the 
entire thoracolumbar spine or the entire spine is 
fixed in flexion or extension, and the ankylosis 
results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic 
symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except 
when there is unfavorable ankylosis of both 
segments, which will be rated as a single 
disability.

38 C.F.R. § 4.71a, DCs 5235 to 5243 (2005).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2005) and 
the decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
require us to consider the veteran's pain, swelling, 
weakness, and excess fatigability when determining the 
appropriate disability evaluation for a disability using the 
limitation-of-motion diagnostic codes.  Within this context, 
a finding of functional loss due to pain must be supported by 
adequate pathology, and evidenced by the visible behavior of 
the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
However, under Spurgeon v. Brown, 10 Vet. App. 194 (1997), 
the Board is not required to assign a separate rating for 
pain.  

The evidence of record indicates that the veteran was 
afforded a VA examination in conjunction with his claim in 
August 2001.  The Board notes that the RO attempted to 
schedule another examination for the veteran in December 
2003, February 2004, and April 2004, but he was unable to 
attend the examinations due to an inability to travel due to 
inclement weather and his medical conditions.  Since there 
are seven VA examinations in the evidence of record that 
address the veteran's spinal condition, and since the veteran 
was given three opportunities to have another examination, 
the Board finds that a new VA examination need not be 
conducted.  

A.  Entitlement to a rating in excess of 10 percent
prior to October 1988

Upon review of the pertinent evidence of record, the Board 
finds that the competent and probative evidence preponderates 
against a finding that the veteran's service-connected 
lumbosacral strain with L4 arthritis and L4-S1 disc disease 
warrants a rating in excess of 10 percent prior to October 
1988.

In evaluating the claim under DC 5295, for lumbosacral 
strain, effective prior to September 2003, the Board notes 
that in December 1971, the veteran complained of lower back 
pain that affected his ability to walk at times.  On 
examination, he demonstrated full range of motion but had 
some discomfort in the lumbosacral right posterior iliac area 
on backward bending and bending to the right.  The diagnosis 
was chronic lumbosacral strain.  At a November 1977 
examination, the veteran demonstrated "good' right and left 
lateral bending and extension.  On forward flexion, he 
"failed the floor by one inch" and there was no tenderness 
of muscle spasm.  In July 1978, the veteran demonstrated 
normal range of motion and had no muscle spasm and negative 
straight-leg raising signs.  

Based upon the foregoing, the Board finds that the higher, 20 
evaluation under DC 5295 cannot be assigned for the period in 
question because the veteran did not demonstrate muscle spasm 
on extreme forward bending or loss of lateral spine motion.  
Likewise, the higher, 40 percent rating cannot be assigned 
because there is no evidence showing the veteran had severe 
lumbosacral strain manifested by marked limitation of motion 
on forward bending, loss of lateral motion with osteo-
arthritic changes, narrowing or irregularity of joint space, 
or any of the aforementioned with abnormal mobility.  

The Board notes that during the time period in question the 
veteran had been diagnosed with lumbosacral strain with 
intermittent, acute symptoms.  In this regard, the Board 
notes that the veteran developed and was diagnosed with disc 
disease after the period at issue.  Thus, evaluating the 
veteran's claim under DC 5293, for intervertebral disc 
syndrome, during this period of time would not be appropriate 
because the veteran was not yet diagnosed with disc disease.

In an effort to afford the veteran the highest possible 
disability rating, the Board has evaluated his lumbar spine 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with residuals 
of vertebral fracture, complete bony fixation of the spine, 
ankylosis of the cervical, dorsal, or lumbar spine, or sacro-
iliac injury and weakness.  Therefore, 38 C.F.R. § 4.71a, DCs 
5285 to 5291, and 5294 (2003) are not for application.  The 
Board has also considered DC 5292, which provides the 
criteria for limitation of motion of the lumbar spine, 
effective prior to September 2003, but finds that DC 5292 
would not assist the veteran in obtaining a higher rating, 
because, as noted above, the evidence of record for the 
period in question shows the veteran demonstrated normal 
range of motion on examination.

In evaluating the veteran's low back under the criteria of 
DeLuca, supra, the Board notes that objective medical 
evidence of record during the period at issue is negative for 
any findings of weakness, incoordination, or excess 
fatigability.  Although the veteran complained of 
intermittent painful catches in his back at the June 1978 
examination, physical examination failed to reveal any 
objective evidence of the veteran's complaints and the 
examiner noted the episodes of pain can be explained on the 
basis of poor posture.  The examiner also noted that the 
veteran did not appear to be in distress.  For these reasons, 
the Board finds that, to the extent that the veteran 
experienced lumbosacral pain, these symptoms have already 
been compensated for by the 10 percent disability assignment 
herein under the criteria on DC 5295.  Therefore, an 
evaluation in excess of 10 percent based on pain pursuant to 
DeLuca and 38 C.F.R. §§ 4.40 and 4.45 is not warranted.  

B.  Entitlement to a rating in excess of 40 percent
on and after October 1988

Upon further review of the pertinent evidence of record, the 
Board finds that the competent and probative evidence 
preponderates against a finding that the veteran's service-
connected lumbosacral strain with L4 arthritis and L4-S1 disc 
disease warrants a rating in excess of 40 percent.  

In evaluating the veteran's claim under DC 5293, for 
intervertebral disc syndrome, effective prior to September 
2003, the Board notes that in August 2001 the veteran stated 
that his back would give out on him, but did not indicate how 
often that occurred.  In June 2002, the veteran was noted to 
have tenderness in his back with "a lot" of paraspinous 
muscle spasms.  From December 2001 to April 2004, the veteran 
indicated that he continued to experience severe back pain 
but that his medication helped him to participate in normal 
activities.  During that time, the veteran was also noted to 
have severe paravertebral muscle spasms bilaterally.  

The Board notes that the veteran has also been diagnosed with 
ankylosing spondylitis, which the RO denied service 
connection for in March 1989 and therefore, is not part of 
his service-connected disability.  No medical professional 
has attempted to distinguish the symptoms due to the service-
connected lumbosacral strain with L4 arthritis and L4-S1 disc 
disease from the symptoms related to the ankylosing 
spondylitis.  Therefore, reasonable doubt will be resolved in 
the appellant's favor, and the Board will attribute all the 
symptoms described above to the service-connected lumbosacral 
strain with L4 arthritis and L4-S1 disc disease.  See 
Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 
61 Fed. Reg. 52,698 (Oct. 8, 1996)).

Based on the foregoing, the Board finds that an evaluation 
higher than 40 percent is not warranted as the evidence of 
record appears to show the veteran had intervertebral disc 
syndrome with recurring attacks with intermittent relief.  
The Board notes that the higher, 60 percent disability rating 
cannot be assigned because there is no evidence showing the 
veteran had pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of diseased disc with little intermittent relief.  

In an effort to afford the veteran the highest possible 
disability rating, the Board has considered his lumbar spine 
disability under all other appropriate diagnostic codes.  
However, the veteran has never been diagnosed with residuals 
of a vertebral fracture, complete bony fixation of the spine, 
ankylosis of the cervical, dorsal, or lumbar spine, 
limitation of motion of the cervical or dorsal spine, or 
sacro-iliac injury and weakness.  Therefore, 38 C.F.R. 
§ 4.71a, DCs 5285 to 5291 and 5294 (2003) are not for 
application.  The Board has also considered DCs 5292 and 
5295, which provide the criteria for limitation of motion of 
the lumbar spine and lumbosacral strain, respectively.  The 
Board notes, however, that the highest evaluations available 
under these codes are 40 percent and subsequently will not 
assist the veteran in obtaining a higher disability rating.  

Under the current schedular criteria, the Board finds that an 
evaluation in excess of 40 percent is not warranted as the 
evidence of record shows the veteran has not demonstrated the 
symptoms or criteria necessary to warrant a higher evaluation 
under the current General Rating Schedule for Diseases and 
Injuries of the Spine.  Specifically, there is no competent 
evidence that he has either unfavorable ankylosis of the 
thoracolumbar spine or the entire spine.  In addition, the 
Board notes that at the December 1988 examination, the 
veteran reported he was diagnosed with ankylosing spondylitis 
by a private physician, Dr. M., from whom he had been 
receiving treatment.  Private medical records dated January 
1993 to February 1994 show the veteran was seen by Dr. M. for 
complaints of back pain and his impression of the veteran's 
condition was ankylosing spondylitis.  Likewise, private 
medical records dated December 2001 to April 2004, show the 
veteran was seen for back pain and the assessment was chronic 
pain secondary to ankylosing spondylitis.  

Although the evidence of record indicates the veteran is 
diagnosed with ankylosing spondylitis, the Board notes that, 
in March 1989, the RO denied service connection for 
ankylosing spondylitis on the basis that it was not noted 
while the veteran was on active duty.  As the veteran's 
ankylosing spondylitis is not service connected, the Board 
cannot assign a disability rating as to this condition.

In evaluating the veteran's low back under the criteria of 
DeLuca, supra, the Board notes that on examination in August 
2001, there was no objective evidence of pain on motion of 
the lumbosacral spine.  In addition, the evidence of record 
does not reflect that pain and functional impairment 
attributable to the lumbar spine are shown to any significant 
degree, so as to warrant an increased evaluation based on 
those factors.  Therefore, an evaluation in excess of 40 
percent based on pain pursuant to DeLuca and 38 C.F.R. 
§§ 4.40 and 4.45 is not warranted.  

Based on the foregoing reasons, the Board finds that the 
veteran is not entitled to an evaluation in excess of 40 
percent for his spinal condition.


ORDER

1.  For the period prior to October 1988, entitlement to an 
evaluation in excess of 10 percent for lumbosacral strain 
with L4 arthritis and L4-S1 disc disease is denied.  

2.  For the period from October 1988, entitlement to an 
evaluation in excess of 40 percent for lumbosacral strain 
with L4 arthritis and L4-S1 disc disease is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


